to

bh
+

 

 

Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 1 of 7

Alan Palmer Jacobus (California State Bar Number 206954)
Alan Palmer Jacobus, Attorney-at-Law

981 Mission Street

San Francisco, California 94103

Telephone: 347.463.5190

Email: alan@apj-esq.com

Richard M. Kuntz (pro hac vice application to follow)
Ruberry, Stalmack & Garvey, LLC

10 South LaSalle Street

Suite 1800

Chicago, Illinois 60603

Telephone: 312-466-8050

Email: Richard. Kuntz@ruberry-law.com

Attorney for Plaintiff
ASSOCIATED INDUSTRIES INSURANCE COMPANY
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

MANAGEMENT DISTRICT, DEMAND FOR JURY TRIAL

ASSOCIATED INDUSTRIES y we.

INSURANCE COMPANY, a Florida )

corporation, ) ASSOCIATED INDUSTRIES

Piaietitt ) INSURANCE COMPANY'S ORIGINAL
) COMPLAINT FOR DECLARATORY
versus ) JUDGMENT PURSUANT TO 28 U.S.C.A.

) §2201(a) AND FED. R. CLV. P. 57

BAY AREA AIR QUALITY )
)
)
)
)

Defendant.

 

Plaintiff Associated Industries Insurance Company (“Associated Industries”) alleges for

its Original Complaint for Declaratory Judgment Pursuant to 28 U.S.C.A. § 2201(a) and Fed. R.

Civ. P. 57 as follows:
ft
Mf
Mt

Case No:
ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT

Page 1 of 7

 
Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 2 of 7

i INTRODUCTION
I. This is an action to obtain a declaratory judgment that Associated Industries’ duty

to indemnify defendant BAAQMD is limited to the applicable insurance policy limit as stated in

—& Ww wv

an insurance policy Associated Industries issued to BAAQMD, and for other relief.

Il. THE PARTIES

wn

2: Associated Industries is a corporation organized and existing under the laws of the
State of Florida, with its principal place of business in Boca Raton, Florida. Associated Industries
is a citizen of the State of Florida.

a Bay Area Air Quality Management District (*BAAQMD”) is a regional

oO wo oOo nN DA

government agency, located in San Francisco, California. BAAQMD is a citizen of the State of
11 |] California,

12 TH. JURISDICTION

13 4. Jurisdiction exists in this Court pursuant to 28 U.S.C.A. §1332(a)(1), as plaintiff
14 |] Associated Industries and defendant BAAQMD are citizens of different States, and the amount in
15 | controversy exceeds the sum of $75,000.00, exclusive of interests and costs, in that BAAQMD has
16 || sought insurance coverage from Associated Industries for a potential settlement that would exceed
17 || the applicable limit of the insurance policy at issue by a sum of at least $1.25 million.

18 IV. VENUE

19 a Venue is proper in this judicial district under 28 U.S.C.A. § 1391(b)(1) because
20 |} BAAQMD is a resident of this judicial district.

21 6. Venue is proper in this judicial district under 28 U.S.C.A. § 1391(b)(2) because a
22 || substantial part of the acts, events, and omissions giving rise to the claims occurred in this judicial

23 }| district. The contract (insurance policy at issue) was issued to BAAQMD in this judicial district.

24 ¥,. INTRADISTRICT ASSIGNMENT
25 7. Intradistrict assignment is proper in the San Francisco Division of this Court under

26 |] U.S.D.C. N.D. Cal. Civil L.R. 3.2(c) and (d) because this action arose in Contra Costa County,

27 | California.

Case No: Page 2 of 7
ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT

 
Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 3 of 7

wi FACTUAL BASIS FOR CLAIM

bo

A. The Underlying Action

8. BAAQMD has sought insurance coverage from Associated Industries for the action

> WwW

styled Bachmann v. Bay Area Air Quality Management District et al., currently pending in the

an

Superior Court of California for the County of Contra Costa, Case No. €17-01565 (the
“Underlying Action”). A copy of the original Complaint for Damages in that action is attached
hereto as Exhibit 1.

B. The Associated Industries Insurance Policy

co ea SD

9. Associated Industries issued a Participation Endorsement Special Liability
Insurance Program (SLIP) Policy to BAAQMD (the “Policy”), a true and correct copy of which is
attached hereto as Exhibit 2.

10. The Policy provides, inter alia, coverage for Public Officials Errors and Omissions,
and Employment Practices Liability, as those terms are defined at Section VII. (J) and (V) of the
Policy.

11. The Policy contains a Per Occurrence Limit of $10 million for Public Officials
Errors and Omissions coverage, and a Per Occurrence Limit of $2 million for Employment
Practices Liability coverage. See Exhibit 2, Item 3. A. f) and i). The Annual Aggregate Limit for
Public Officials Errors and Omissions is $10 million, and the Annual Aggregate Limit for
Employment Practices Liability is $2 million. See Exhibit 2, Item 3. B.

12. The Underlying Complaint, as originally filed and as currently amended, implicates
Employment Practices Liability coverage, but did not and does not potentially implicate Public
Officials Errors and Omissions coverage, based upon Exclusion VI. g in the Policy. See Exhibit
2, p. 1 of form GL330144 0911, the Employee Benefits Liability Coverage Endorsement of the
Policy.

13. Associated Industries has been defending BAAQMD in the Underlying Action

under the Employment Practices Liability coverage of the Policy, as set forth below.

   

Mf
Mf

Case No: Page 3 of 7
ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT

 
Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 4 of 7

c. The Dispute Between the Parties

    

2 14. On behalf of plaintiff Associated Industries, Associated Industries’ coverage
3 | counsel at the time sent a letter to defendant BAAQMD, dated September 29, 2017, inter alia
4 || reserving Associated Industries’ rights under the Policy (the “September 29, 2017 Letter”), a copy
5 || of which letter is attached hereto as Exhibit 3.

6 15. That letter stated that there was coverage for the Underlying Action under the
7} Employment Practices Liability coverage of the Policy, but that there was no coverage for the
8 | Underlying Action under the Public Officials Errors and Omissions liability coverage of the
9} Policy. See Exhibit 3, p. 1, second paragraph, and p. 10 at 3.
10 16. The September 29, 2017 letter incorrectly stated, however, that the Limits for
11 | Employment Practices Liability and Public Officials Errors and Omission coverage were the same,
12 | each having a $5 million limit. Sec Exhibit 3, p. 6.
13 17. The September 29, 2017 letter concluded by stating:

14 Once again, nothing stated herein, or omitted to be stated herein,

shall constitute a waiver of any claims, rights, causes of action,

15 rights of action, defenses, positions or remedies possessed by
16 Associated, all of which are expressly reserved.

17 || See Exhibit 3, p. 11.

18. In response to additional correspondence sent on behalf of Associated Industries in
2019, which noted the error in Limits set forth in the September 29, 2017 Letter and corrected
same, Defendant BAAQMD via its representative, sent a letter to Associated Industries’
representative dated July 2, 2019, inter alia suggesting that BAAQMD was not aware of the correct
Employment Practices Liability (“EPL”) Limit in its own Policy until advised of same by
Associated Industries in 2019; that BAAQMD had relied on the incorrect EPI. Limit in the
September 29, 2017 Letter; that Public Officials Errors and Omissions coverage was implicated
by the Underlying Action in spite of the September 29, 2017 letter and the 2019 Associated
Industries correspondence stating that there was no Public Officials Errors and Omissions
coverage; that BAAQMD would have challenged that conclusion if BAAQMD had not assumed
that both coverages had the same Limit; that the September 29, 2017 letter should have offered

Case No: Page 4 of 7
ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT

 
wi +. we ho

xo Co ~— a

Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 5 of 7

BAAQMD independent counsel; that based on the September 29, 2017 letter, Associated
Industries was estopped from maintaining that the $2 million EPL Limit applies to the Underlying
Action; and that Associated Industries violated California law and regulation. See the July 2, 2019
letter on behalf of BAAQMD, attached hereto as Exhibit 4.
VH. CAUSE OF ACTION—DECLARATORY JUDGMENT

19. Defendant BAAQMD was aware of the $2 million EPL Limit in the Policy at all
times relevant to this action, or in the alternative, should have been aware of that Policy Limit,
based on an insured’s duty to read the terms of its policy under California law.

20. Defendant BAAQMD could not have reasonably relied on the incorrect policy
limits set forth in the September 29, 2017 letter.

21. Defendant BAAQMD did not incur any substantial detriment from the September
29, 2017 Letter. To the contrary, the conduct of the defense of BAAQMD, paid for by Associated
Industries, has to date resulted in the dismissal of all claims against all individual BAAQMD
defendants; the dismissal of two of the three causes of action from the original complaint in the
Underlying Action; and the settlement and dismissal of all claims against one of the two Plaintiffs
in the original Complaint. Further, the settlement negotiations in the Underlying Action to date
have not been affected in any material respect by BAAQMD’s purported lack of knowledge of the
Limits in its own Policy. The September 29, 2017 Letter has not caused BAAQMD to be injured
or damaged in any material respect.

22. The September 29, 2017 letter stated that there is coverage for the Underlying
Action under the EPL coverage of the Policy.

23. The 2019 letters sent by or on behalf of Associated Industries confirmed this
position.

24. BAAQMD has always agreed with Associated Industries’ position that there is
coverage for the Underlying Action under the EPL coverage of the Policy.

25. The September 29, 2017 Letter stated that an exclusion in the EPL coverage clearly

excludes coverage for Public Officials Errors and Omissions coverage as regards the Underlying

Case No: Page 5 of 7

ASSOCIATED INDUSTRIES INSURANCE COMPANY'S ORIGINAL COMPLAINT

 
we

So F&F SN DD ee

Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 6 of 7

Action. The 2019 letter [rom Associated Industries’ representative to BAAQMD confirmed this
position.

26. Notwithstanding the foregoing, not until its receipt of Associated Industries’ 2019
letter did BAAQMD seek to challenge Associated Industries’ position that any Public Officials
Errors and Omissions coverage is excluded as regards the Underlying Action.

27. At no time has a conflict of interest existed between Associated Industries and
BAAQMD, and indeed the defense of the Underlying Action to date has resulted in a sole cause
of action remaining, which both parties agree is covered.

28. There was nothing in the September 29, 2017 Letter or thereafier which implicated
any duty of Associated Industries to offer independent counsel for the defense of BAAQMD, in
that there was no potential for the defense of the case to be handled in such a manner as to take it
out of insurance coverage.

29. This matter presents an actual case or controversy in that plaintiff alleges, and
defendant denies: a) that the Limit of the Policy applicable to the Underlying Action is the $2
million EPL Limit as stated in the Policy, b) that there is no Public Officials Errors and Omissions
coverage; and c) that Associated Industries owed and owes no duty to offer independent counsel
to BAAQMD. This court can declare the respective rights and obligations of plaintiff Associated
Industries and defendant BAAQMD under the Policy pursuant to 28 U.S.C. § 2201(a).

DEMAND FOR RELIEF
WHEREFORE, based on the foregoing, plaintiff Associated Industries prays that this

Court:

A. Find and declare that the sole Limit of in the Associated Industries Policy applicable
to the Underlying Action is the $2 million EPL Limit;

B. Find and declare that the Public Officials Errors and Omissions coverage is excluded
as regards the Underlying Action:

C. Find and declare that Associated Industries owed and owes no duty to offer
independent counsel to BAAQMD;

D. For its costs of this lawsuit; and

Case No: Page 6 of 7

 

 

 

ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT
Case 4:19-cv-05277-JST Document1 Filed 08/23/19 Page 7 of 7

E. For such other relief as the Court may find just and equitable in the circumstances.

Dated: August 23, 2019

ALAN PALMER JACOBUS, ATTORNEY-AT-
LAW

By ‘si ALAN PALMER JACOBUS
Alan Palmer Jacobus
Attorney for Plaintiff
ASSOCIATED INDUSTRIES INSURANCE
COMPANY

JURY DEMAND

Plaintiff Associated Industries Insurance Company demands a trial by jury on all issues

so triable.

Dated: August 23, 2019

Case No:

ASSOCIATED INDUSTRIES INSURANCE COMPANY’S ORIGINAL COMPLAINT

ALAN PALMER JACOBUS, ATTORNEY-AT-
LAW

By /s/ ALAN PALMER JACOBUS
Alan Palmer Jacobus
Attorney for Plaintiff
ASSOCIATED INDUSTRIES INSURANCE
COMPANY

Page 7 67
|

 
